May 13, 2011


Mr. G. Roland Love
Winstead PC
1201 Elm Street, Suite 5400
Dallas, TX 75270-2199
Mr. Montgomery Benton McClendon
McClendon Law Firm
1306 Broadway
Lubock, TX 79401

RE:   Case Number:  09-0828
      Court of Appeals Number:  07-08-00070-CV
      Trial Court Number:  2006-535,294

Style:      GENESIS TAX LOAN SERVICES, INC. AND M. SUZANNE FROSSARD,
      TRUSTEE
      v.
      KODY AND JANET KOTHMANN AND KODY KOTHMANN, TRUSTEE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Peggy Culp    |
|   |Ms. Barbara Sucsy |
|   |Mr. Brian Pitman  |
|   |Mr. Aaron Daniel  |
|   |Day               |